F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         AUG 19 2002
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                       No. 02-8021
 v.
                                                (D.C. No. 01-CR-101-01-B)
                                                      (D. Wyoming)
 RANFERI PEREZ-PEREZ,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before EBEL, LUCERO, and O’BRIEN, Circuit Judges.


      Ranferi Perez-Perez was convicted on various drug charges 1 in the federal

district court for the District of Wyoming and sentenced to three concurrent


      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This Order and Judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      1
        Count I of the indictment alleged Conspiracy to Possess with Intent to
Distribute, and to Distribute, Methamphetamine in violation of 21 U.S. C.
§ 841(a)(1), (b)(1)(A), and 846. Count II alleged Possession with Intent to
Distribute Methamphetamine in violation of § 841(a)(1) and (b)(1)(B). Count II
alleged Distribution of Methamphetamine in violation of § 841(a)(1) and
(b)(1)(B). Perez-Perez was convicted and sentenced on all three counts.
sentences of 140 months imprisonment and four years supervised release. Before

us is Perez-Perez’s direct appeal from his conviction. His appeal is limited to a

single claim of error: that the district court denied Perez-Perez’s due process

rights by failing to order that the indictment and the presentence report be

translated in written form into Spanish. 2 It is undisputed that Perez-Perez is

fluent in Spanish and is unable to understand or communicate in English.

      We first must determine our standard of review. Perez-Perez asserts that

our review of this issue is de novo. In violation of Tenth Circuit Rule 28.2(C)(2),

however, counsel for Perez-Perez has failed to “cite the precise reference in the

record where the issue was raised and ruled on.” 3 The Government asserts that

the present issue never was raised before the district court, an assertion that

Perez-Perez has made no attempt to refute. Nor does our review of the record

indicate that this issue was raised below. Under such circumstances, we review

for plain error only. United States v. Battle, 289 F.3d 661, 669 (10th Cir. 2002).

“Under the plain error standard, [Perez-Perez] must show clear or obvious error

      2
        Perez-Perez appears also to offer a cursory argument that he should have
been provided written translations of “documents that are provided through
discovery, Plaintiff’s and Defendant’s jury voir dire and jury instructions, and
such other documents that the Defendant might need.” We reject this broader
argument for the same reasons that we reject the argument regarding the
indictment and presentence report.
      3
         “For each issue raised on appeal, all briefs must cite the precise reference
in the record where the issue was raised and ruled on.” 10th Cir. R. 28.2(C)(2)
(emphasis added).

                                         -2-
that affected his substantial rights and seriously affected the integrity of the

judicial proceedings.” Id. 4

      We find no plain error in the district court’s failure to order written

translations of the indictment and presentence report. Perez-Perez confirmed, in

response to the district court’s question to him at sentencing, that he had read the

presentence report or that it was read to him. (Supp. ROA III at 5.) 5 Moreover,

Perez-Perez requested and was provided access to a Spanish interpreter to assist

him throughout the proceedings against him. 6 The district court placed no

relevant limitations on Perez-Perez’s use of this court-appointed interpreter.

Perez-Perez makes no assertion that the court-appointed interpreter was unable or

unwilling to provide written translations of the indictment and presentence report.

At no point during the proceedings, or in his brief on appeal, did Perez-Perez


      4
        We disapprove of counsel’s violation of circuit rules, his apparent failure
to acknowledge the procedural posture of his claim, and his apparent
misstatement of the appropriate standard of review.
      5
         Perez-Perez’s brief implies that the indictment also was read to him, in
open court through a court-certified interpreter. (Aplt. B. 10 (arguing that
“having the charging document read to the accused by the Court through an
interpreter” is legally inadequate). A transcript of the proceeding where this
reading would have occurred apparently is not contained in the record on appeal.
      6
        By written order of October 31, 2001, the district court appointed the
individual interpreter requested by Perez-Perez “to act as a Spanish interpreter at
Government Expense to assist the Defendant Ranferi Perez-[P]erez in the
proceedings in this matter.” This court-appointed interpretation assistance was
provided in addition to the court translator provided to Perez-Perez during trial.

                                          -3-
express dissatisfaction with the performance of his court-appointed interpreter. In

short, the district court provided Perez-Perez with precisely the interpretation

assistance that he requested, assistance that, had he but asked, apparently could

have included provision of the written translations that he now argues he should

have been given. Thus, even if this were error – a proposition we do not decide –

any such error was not clear or obvious.

      Further, Perez-Perez fails to offer even cursory allegations that he suffered

any prejudice from the lack of a written translation of these documents or that

such lack affected the integrity of the proceedings. As to the indictment, Perez-

Perez argues only that “[t]he possibility of misinterpretation or editing by the

interpreter creates a risk that the Defendant should not be forced to take.” As to

the presentence report which he acknowledged was read to him in Spanish, he

argues only that “[d]ue to the nature of the contents of a presentence report, and

the normal length and complexity of a presentence report, most attorneys, even

though experienced in the practice of criminal law in the federal system, find it

necessary to spend some time digesting the presentence report by reading it over

several times.” Plainly, neither of these arguments suffices to establish the

requisite prejudice or damage to the integrity of the proceedings.




                                           -4-
For the foregoing reasons, the decision below is AFFIRMED.


                              ENTERED FOR THE COURT



                              David M. Ebel
                              Circuit Judge




                               -5-